Citation Nr: 1760505	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  10-00 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sensory polyneuropathy of the right upper extremity, to include as due to in-service herbicide exposure.

2.  Entitlement to service connection for sensory polyneuropathy of the bilateral lower extremities, to include as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in March 2008 and June 2010 by the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.

In December 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In July 2014, February 2016, March 2017, and September 2017, the Board remanded the matters on appeal for additional development.


FINDINGS OF FACT

1.  Sensory polyneuropathy of the right upper extremity was not present in service, was not manifested to a compensable degree within a year of the Veteran's last exposure to herbicides, and is not shown to be etiologically related to service, to include in-service herbicide exposure.

2.  Sensory polyneuropathy of the bilateral lower extremities was not present in service, was not manifested to a compensable degree within a year of the Veteran's last exposure to herbicides, and is not shown to be etiologically related to service, to include in-service herbicide exposure


CONCLUSIONS OF LAW

1.  Sensory polyneuropathy of the right upper extremity was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  Sensory polyneuropathy of the bilateral lower extremities was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  

VA's duty to notify was satisfied by letters dated in November 2007, June 2009, and July 2009.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

VA has obtained service treatment records, service personnel records, private treatment records, and VA treatment records.  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  The Veteran was also repeatedly given the opportunity to submit, or authorize VA to request copies of private treatment records.  In addition, review of the December 2015 Board hearing transcript demonstrates that the undersigned complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The Veteran was provided with VA examinations and medical opinions in conjunction with the service connection claims on appeal in April 2016, August 2017, October 2017, and December 2017 to clarify the nature and etiology of his claimed sensory polyneuropathy of the right upper extremity and bilateral lower extremities.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159 (2017); see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the April 2016 VA examination report and October and December 2017 VA medical opinions obtained by VA were adequate, as each was based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran's claims were previously before the Board in September 2017 and remanded for additional development, to include obtaining VA treatment records as well as a VA medical opinion.  Based on a comprehensive review of the record, the Board finds substantial compliance with the September 2017 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

The Veteran has asserted that his sensory polyneuropathy of the right upper extremity and bilateral lower extremities are related to herbicide exposure during active service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

A veteran who served in Vietnam is presumed to have been exposed to herbicides during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2017).  If a veteran was exposed to an herbicide agent during active service, certain diseases, including early-onset peripheral neuropathy, are deemed service-connected.  Polyneuropathy is not on the list of diseases enumerated in 38 C.F.R. § 3.309(e) for which presumptive service connection is warranted based on herbicide exposure.  Early onset peripheral neuropathy is listed a presumptive disorder, but is subject to a requirement that it have been manifest to a compensable degree within a year of the last exposure to herbicides.  This does not, however, preclude a claimant from establishing service connection for the claimed disorders on direct basis, to include as due to exposure to herbicides.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).
 
Review of the service personnel records as well as additional evidence of record reflected that the Veteran served aboard the USS Pitkin County in the official waters of Vietnam through March 1, 1970, a LST vessel that was on the inland waterways of Vietnam.  All vessels with the designation LST (Landing Ship, Tank) were operating primarily or exclusively on Vietnam's inland waterways.  See http://www.publichealth.va.gov/exposures/agentorange/shiplist/index.asp.  Thus, the Board concedes the Veteran's exposure to herbicides while serving in Vietnam.

Service treatment records are void of any findings or diagnoses of peripheral neuropathy.  Post-service VA and private treatment records dated from 2008 to 2017 revealed findings of peripheral nerve disease, severe neuropathy of the feet versus radiculopathy, peripheral neuropathy with a significant neuropathic pain, mild sensory systemic peripheral neuropathy of the right upper extremity, and idiopathic peripheral neuropathy.

During his December 2015 Board hearing, the Veteran indicated that he first noticed symptoms of peripheral neuropathy eight to ten years earlier.  In additional written statements of record, the Veteran has reported that he had symptoms of peripheral neuropathy for a longer period of time but had not known what they meant.

The Veteran submitted medical opinions from multiple private physicians.  In November 2008, Dr. E. H. G. indicated that he could not either state or deny any relationship between the Veteran's current sensory deficit and history of a possible exposure to Agent Orange.  In a September 2009 statement, the same physician opined that, "there is a possibility that the particular toxic exposure is playing a significant role in his symptoms."  In an August 2010 statement, Dr. S. S. opined that, "Given [the Veteran's] indication of past exposure, I feel that Agent Orange is a reasonably etiology for some of his ongoing lower extremity symptoms."

In the February 2016 Remand, the Board requested that the AOJ obtain a VA examination to determine the current nature and likely etiology of any diagnosed polyneuropathy of the right upper extremity and sensory polyneuropathy of the bilateral lower extremities.  The examiner was asked to provide an opinion as to whether it is at least as likely as not (50 percent probability) that the Veteran's polyneuropathy of the right upper extremity and sensory polyneuropathy of the legs and feet were related to his in-service exposure to herbicides.

In an April 2016 VA examination report, the examiner diagnosed right carpal tunnel syndrome as well as bilateral lower extremity sensory polyneuropathy.  After reviewing the record and examining the Veteran, the examiner opined that the claimed conditions were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In the cited rationale, the examiner indicated that a nexus was not established.  It was noted that although the Veteran had bilateral lower extremity sensory polyneuropathy as well as a right upper extremity nerve condition, there was no additional evidence to support the claimed conditions were related to Agent Orange exposure.  The examiner then specifically indicated that evidence was needed to support a nerve condition beginning within one year after service, which would have been March 1971, and documentation of record showed that the claimed conditions began in 2008.

The VA medical opinion contained in the April 2016 VA examination report was deemed partially inadequate by the Board.  38 C.F.R. § 3.159(c)(4) (2017); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  While the April 2016 VA examiner clearly provided an effective opinion that the Veteran's diagnosed polyneuropathy was not one of the applicable diseases warranting presumptive service connection for Agent Orange, the Board determined that the evidence of record did not adequately address whether the Veteran's right arm and bilateral lower extremity polyneuropathy diagnosed post-service, a form of neuropathy that is not one of the applicable diseases warranting presumptive service connection for Agent Orange, was causally related to events during his military service or any incident therein, to include his presumed herbicide exposure.  

In the March 2017 Remand, the Board requested that the AOJ obtain a VA medical opinion as to whether the diagnosed sensory polyneuropathy of the right upper extremity and bilateral lower extremities (a form of neuropathy that is not one of the applicable diseases warranting presumptive service connection for Agent Orange) was related to the Veteran's military service, to include as due to presumed in-service herbicide exposure.  The examiner was specifically requested to discuss and acknowledge the findings in the post-service private treatment records (particularly the statements from private physicians dated in November 2008, September 2009, and August 2010 suggestive of a possible relationship between the Veteran's claimed disorders and presumed in-service herbicide exposure) as well as the April 2016 VA examination report.  

In an August 2017 VA examination report and medical opinion, the examiner listed diagnoses of peripheral neuropathy.  It was further noted that August 2008 electromyograph (EMG)/nerve conduction velocity (NCV) testing of the upper extremity revealed compressive neuropathy of the median nerve at the wrist superimposed on clinical and electrophysiologic evidence of mild sensory systemic peripheral neuropathy.  A November 2008 NCV of the lower extremities revealed sensory neuropathy as well as mild axonopathy involving posterior tibial nerves with prolongation in the MDL's values and possibility of tarsal tunnel syndrome.  The examiner then opined that it was not at least as likely as not that the peripheral neuropathy of the right median nerve and lower extremity neuropathy were incurred during military service or as a result of herbicide exposure during military service.  In the cited rationale, the examiner simply noted that the onset of the claimed conditions occurred 36.5 years post military discharge and that the EMG/NCV also showed compressive type of neuropathies for both the right hand and lower extremities.

The August 2017 VA examination report and medical opinion were also deemed inadequate as well as unresponsive to the Board's March 2017 remand directives, as the examiner did not address and discuss the findings in the post-service private treatment records.

In an October 2017 VA medical opinion, a VA examiner indicated that the Veteran had the onset of neuropathic symptoms as early as 2007 when he complained of cold feet, followed later by right hand pain in 2008 that was diagnosed as carpal tunnel syndrome with release recommended if conservative measures failed.  An aortogram was noted to reflect mild vascular disease of the lower extremities.  He continued to complain of cold feet and an NCV indicated possible tarsal tunnel syndrome that was unsuccessfully treated.  A saphenous nerve block by neurology was done in 2009 with unknown result.  The Veteran was noted to currently take multiple pain medications for back pain and neuropathic pain of the feet as well as have an extensive laboratory evaluation to rule out various etiologies of peripheral neuropathy, which were all negative.  After reviewing the record, the examiner opined that it was not at least as likely as not that the peripheral neuropathy of the right median nerve and lower extremity neuropathy were incurred during military service or as a result of herbicide exposure during military service.  In the cited rationale, the examiner highlighted that the onset of the claimed conditions occurred 36.5 years post military discharge and that the EMG/NCV also noted compressive type of neuropathies for both the right hand and lower extremities.  He concluded that the etiology of the claimed conditions was at least as likely as not due to a compressive type neuropathy from impingement of the nerve as it courses under ligaments in the right wrist and both ankles.  

In an additional December 2017 VA medical opinion, a VA examiner discussed the findings in the post-service private treatment records (particularly the statements from private physicians dated in November 2008, September 2009, and August 2010 suggestive of a possible relationship between the Veteran's claimed disorders and presumed in-service herbicide exposure).  However, after extensively reviewing the Veteran's medical records and the October 2017 VA medical opinion, the VA examiner clearly indicated that he agreed with the opinion and rationale given by the October 2017 VA examiner above. 

After reviewing all of the evidence, the Board finds that entitlement to service connection for sensory polyneuropathy of the right upper extremity and bilateral lower extremities is not warranted.  As an initial matter, there is no factual basis in the record that sensory polyneuropathy of the right upper extremity and bilateral lower extremities was incurred during service, manifested to a compensably disabling degree within a year of the last exposure to herbicides, or for several years after the Veteran's discharge from service in 1970.  Available service treatment records do not reflect findings of sensory polyneuropathy of the right upper extremity and bilateral lower extremities.  In addition, as the Veteran was shown to have served in Vietnam, his exposure to herbicides is presumed, and only early onset peripheral neuropathy is one of the diseases that are presumptively associated with exposure to herbicides under 38 C.F.R. § 3.309(e). 

Post-service medical evidence of record first showed findings of sensory polyneuropathy of the right upper extremity and bilateral lower extremities decades after the Veteran's separation from active service.  The passage of many years between discharge from active service and the continuity of symptomatology or medical documentation of a claimed disability are factors that tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Evidence of record clearly reflects that sensory polyneuropathy of the right upper extremity and bilateral lower extremities were not manifested to a compensably disabling degree within a year of the last exposure to herbicides in 1970.    

Significantly, the record does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's claimed disorders and events during his active military service, including presumed in-service herbicide exposure.  In fact, the April 2016 VA examiner clearly opined that the Veteran's diagnosed polyneuropathy was not one of the applicable diseases warranting presumptive service connection for herbicide exposure.  In addition, the October and December 2017 VA examiners each found that it was less likely as not that the peripheral neuropathy of the right median nerve and lower extremity neuropathy were incurred during military service or as a result of herbicide exposure during military service.  The VA examiners provided a complete rationale for the stated opinions, citing to a detailed review of the evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

In contrast, the November 2008, September 2009, and August 2010 private medical opinions were considered to lack probative value, as each contains either speculative or ambivalent language or cursory conclusions with minimal to nonexistent rationale.  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Sklar v. Brown, 5 Vet. App. 140 (1993).

As such, the Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's claimed sensory polyneuropathy of the right upper extremity and bilateral lower extremities was incurred in service, manifested to a compensably disabling degree within a year of the last exposure to herbicides, or was a result of events during active service weighs against the claims.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

The statements from the Veteran are competent evidence as to observable symptomatology, including pain and numbness.  See Barr, 21 Vet. App. at 307.  However, the statements that the Veteran's current sensory polyneuropathy of the right upper extremity and bilateral lower extremities began during service, manifested to a compensably disabling degree within a year of the last exposure to herbicides, or was a result of events during active service draw medical conclusions, which the Veteran is not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's claimed disorders fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  Moreover, the VA examiners considered the Veteran's lay assertions when providing the aforementioned medical opinions.

Accordingly, service connection for sensory polyneuropathy of the right upper extremity and bilateral lower extremities is not warranted.  The evidence of record simply does not establish either on a direct or presumptive basis that the Veteran's sensory polyneuropathy of the right upper extremity and bilateral lower extremities was present in service, was manifested to a compensably disabling degree within a year of the last exposure to herbicides, or was etiologically related to events during service, including in-service herbicide exposure.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for sensory polyneuropathy of the right upper extremity is denied.

Entitlement to service connection for sensory polyneuropathy of the bilateral lower extremities is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


